

113 S1989 IS: Federal Communications Commission Process Reform Act of 2014
U.S. Senate
2014-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1989IN THE SENATE OF THE UNITED STATESFebruary 4, 2014Mr. Heller (for himself and Mr. Coats) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Communications Act of 1934 to provide for greater transparency and efficiency in the
			 procedures followed by the Federal Communications Commission, and for
			 other purposes.1.Short titleThis Act may be cited as the Federal Communications Commission Process Reform Act of 2014.2.FCC process reform(a)In generalTitle I of the Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the end
			 the following:13.Transparency and efficiency(a)DefinitionsIn this section:(1)AmendmentThe term amendment includes, when used with respect to an existing rule, the deletion of the rule.(2)Bipartisan majorityThe term bipartisan majority means, when used with respect to a group of Commissioners, that the group—(A)is a group of 3 or more Commissioners; and(B)includes—(i)for each political party of which any Commissioner is a member, not less than 1 Commissioner who is
			 a member of that political party; and(ii)if any Commissioner has no political party affiliation, not less than 1 unaffiliated Commissioner.(3)Performance measureThe term performance measure means an objective and quantifiable outcome measure or output measure (as those terms are defined
			 in section 1115 of title 31, United States Code).(4)Program activityThe term program activity—(A)has the meaning given the term in section 1115 of title 31, United States Code; and(B)includes any annual collection or distribution or related series of collections or distributions by
			 the Commission of an amount that is not less than $100,000,000.(5)Other definitionsThe terms agency action, ex parte communication, and rule have the meanings given the terms in section 551 of title 5, United States Code.(b)Initial rulemaking and inquiry(1)RulemakingNot later than 1 year after the date of enactment of the Federal Communications Commission Process Reform Act of 2014, the Commission shall complete a rulemaking proceeding and adopt procedural changes to the rules
			 of the Commission to maximize opportunities for public participation and
			 efficient decisionmaking.(2)Requirements for rulemakingThe rules adopted under paragraph (1) shall—(A)set minimum comment periods for comment and reply comment, subject to a determination by the
			 Commission that good cause exists for departing from the minimum comment
			 periods, for—(i)significant regulatory actions, as defined in Executive Order 12866 (5 U.S.C. 601 note; relating to
			 regulatory planning and review); and(ii)all other rulemaking proceedings;(B)establish policies concerning the submission of extensive new comments, data, or reports towards
			 the end of a comment period;(C)establish policies regarding treatment of comments, ex parte communications, and data or reports
			 (including statistical reports and reports to Congress) submitted after a
			 comment period to ensure that the public has adequate notice of and
			 opportunity to respond to the submissions before the Commission relies on
			 the submissions in any order, decision, report, or action;(D)establish procedures for publishing the status of open rulemaking proceedings and proposed orders,
			 decisions, reports, or actions on circulation for review by the
			 Commissioners, including which Commissioners have not cast a vote on an
			 order, decision, report, or action that has been on circulation for more
			 than 60 days;(E)establish deadlines (relative to the date of filing) for—(i)in the case of a petition for a declaratory ruling under section 1.2 of title 47, Code of Federal
			 Regulations, issuing a public notice of the petition;(ii)in the case of a petition for rulemaking under section 1.401 of title 47, Code of Federal
			 Regulations, issuing a public notice of the petition; and(iii)in the case of a petition for reconsideration under section 1.106 or 1.429 of title 47, Code of
			 Federal Regulations, or an application for review under section 1.115 of
			 such title, issuing a public notice of a decision on the petition or
			 application by the Commission or under delegated authority (as the case
			 may be);(F)establish guidelines (relative to the date of filing) for the disposition of petitions filed under
			 section 1.2 of title 47, Code of Federal Regulations;(G)establish procedures for the inclusion of the specific language of the proposed rule or the
			 proposed amendment of an existing rule in a notice of proposed rulemaking;(H)require each notice of proposed rulemaking or order adopting a rule or amending an existing rule
			 that  creates (or proposes to create) a program activity to contain
			 performance measures for evaluating the effectiveness of the program
			 activity; and(I)require each notice of proposed rulemaking or order adopting a rule or amending an existing rule
			 that  substantially changes (or proposes to substantially change) a
			 program activity to contain—(i)performance measures for evaluating the effectiveness of the program activity as changed (or
			 proposed to be changed); or(ii)a finding that existing performance measures will effectively evaluate the program activity as
			 changed (or proposed to be changed).(3)InquiryNot later than 1 year after the date of enactment of the Federal Communications Commission Process Reform Act of 2014, the Commission shall complete an inquiry to seek public comment on whether and how the Commission
			 should—(A)establish procedures for allowing a bipartisan majority of Commissioners to place an order,
			 decision, report, or action on the agenda of an open meeting;(B)establish procedures for informing all Commissioners of a reasonable number of options available to
			 the Commission for resolving a petition, complaint, application,
			 rulemaking, or other proceeding;(C)establish procedures for ensuring that all Commissioners have adequate time, prior to being
			 required to decide a petition, complaint, application, rulemaking, or
			 other proceeding (including at a meeting held under section 5(d)), to
			 review the proposed Commission decision document, including the specific
			 language of any proposed rule or any proposed amendment of an existing
			 rule;(D)establish procedures for publishing the text of agenda items to be voted on at an open meeting in
			 advance of the meeting so that the public has the opportunity to read the
			 text before a vote is taken;(E)establish deadlines (relative to the date of filing) for disposition of applications for a license
			 under section 1.913 of title 47, Code of Federal Regulations;(F)assign resources needed to meet the deadlines described in subparagraph (E), including whether the
			 ability of the Commission to meet those deadlines would be enhanced by
			 assessing a fee from applicants for a license described in subparagraph
			 (E); and(G)publish each order, decision, report, or action not later than 30 days after the date of the
			 adoption of the order, decision, report, or action.(4)Data for performance measuresThe Commission shall develop a performance measure or proposed performance measure required under
			 this subsection to rely, where possible, on data already collected by the
			 Commission.(c)Periodic reviewOn the date that is 5 years after the completion of the rulemaking proceeding under subsection
			 (b)(1), and every 5 years thereafter, the Commission shall initiate a new
			 rulemaking proceeding to continue to consider any procedural changes to
			 the rules of the Commission that may be in the public interest to maximize
			 opportunities for public participation and efficient decisionmaking.(d)Nonpublic collaborative discussions(1)In generalNotwithstanding section 552b of title 5, United States Code, a bipartisan majority of Commissioners
			 may hold a meeting that is closed to the public to discuss official
			 business if—(A)a vote or any other agency action is not taken at the meeting;(B)each person present at the meeting is a Commissioner, an employee of the Commission, a member of a
			 joint board or conference established under section 410, or a person on
			 the staff of such a joint board or conference or of a member of such a
			 joint board or conference; and(C)an attorney from the Office of General Counsel of the Commission is present at the meeting.(2)Disclosure of nonpublic collaborative discussionsNot later than 2 business days after the conclusion of a meeting held under paragraph (1), the
			 Commission shall publish a disclosure of the meeting, including—(A)a list of the persons who attended the meeting; and(B)a summary of the matters discussed at the meeting, except for any matters that the Commission
			 determines may be withheld under section 552b(c) of title 5, United States
			 Code.(3)Preservation of open meetings requirements for agency actionNothing in this subsection shall limit the applicability of section 552b of title 5, United States
			 Code, with respect to a meeting of Commissioners other than that described
			 in paragraph (1).(e)Access to certain information on Commission’s websiteThe Commission shall provide direct access from the homepage of the website of the Commission to—(1)detailed information regarding—(A)the budget of the Commission for the current fiscal year;(B)the appropriations for the Commission for the current fiscal year; and(C)the total number of full-time equivalent employees of the Commission; and(2)the performance plan most recently made available by the Commission under section 1115(b) of title
			 31, United States Code.(f)Federal Register publication(1)In generalIn the case of any document adopted by the Commission that the Commission is required, under any
			 provision of law, to publish in the Federal Register, the Commission
			 shall, not later than the date described in paragraph (2), complete all
			 Commission actions necessary for the document to be so published.(2)Date describedThe date described in this paragraph is the earlier of—(A)the date that is 45 days after the date of the release of the document described in paragraph (1);
			 or(B)the date by which the actions  described in paragraph (1) must be completed to comply with any
			 deadline under any other provision of law.(3)No effect on deadlines for publication in other form(A)In generalIn the case of a deadline that does not specify that the form of publication is publication in the
			 Federal Register, the Commission may comply with the deadline by
			 publishing the document in another form.(B)Applicability of Federal Register publication requirementsPublication of a document in another form as described in subparagraph (A) shall not relieve the
			 Commission of any Federal Register publication requirement applicable to
			 the document, including the requirement under paragraph (1).(g)Consumer complaint database(1)In generalIn evaluating and processing consumer complaints, the Commission shall present information about
			 the complaints in a publicly available, searchable database on the website
			 of the Commission that—(A)facilitates easy use by consumers; and(B)to the extent practicable, is sortable and accessible by—(i)the date of the filing of the complaint;(ii)the topic of the complaint;(iii)the party complained of; and(iv)other elements that the Commission considers in the public interest.(2)Duplicative complaintsIn the case of multiple complaints arising from the same alleged misconduct, the Commission may
			 satisfy the requirement under paragraph (1) by including  information
			 concerning only 1 such complaint in the database described in paragraph
			 (1).(h)Form of publication(1)In generalIn complying with a requirement under this section to publish a document, the Commission shall
			 publish the document on the website of the Commission, in addition to
			 publishing the document in any other form that the Commission is required
			 to use or is permitted to and chooses to use.(2)ExceptionThe Commission shall by rule establish procedures for redacting documents required to be published
			 under this section so that the published versions of the documents do not
			 contain—(A)information the publication of which would be detrimental to national security, homeland security,
			 law enforcement, or public safety; or(B)information that is proprietary or confidential.(i)Transparency relating to performance in meeting FOIA requirementsThe Commission shall take additional steps to inform the public about the performance and
			 efficiency of the Commission in meeting the disclosure and other
			 requirements under section 552 of title 5, United States Code (commonly
			 referred to as the Freedom of Information Act), including by—(1)publishing on the  website of the Commission the logs used by the Commission for tracking,
			 responding to, and managing requests submitted under such section,
			 including the Commission’s fee estimates, fee categories, and fee request
			 determinations;(2)releasing to the public all decisions made by the Commission (including decisions made by the
			 Bureaus and Offices of the Commission) granting or denying requests filed
			 under such section, including any such decisions pertaining to the
			 estimate and application of fees assessed under such section;(3)publishing on the website of the Commission electronic copies of documents released under such
			 section; and(4)presenting, in the annual budget estimates of the Commission submitted to Congress and the annual
			 performance and financial reports of the Commission, information about the
			 handling by the Commission of requests under such section, including—(A)the number of requests under such section the Commission received during the most recent fiscal
			 year;(B)the number of requests described in subparagraph (A) granted and denied;(C)a comparison of the processing of  requests described in subparagraph (A) by the Commission during
			 a period of not less than the 3 preceding fiscal years; and(D)a comparison of the results of the Commission in processing requests described in subparagraph (A)
			 with the most recent average for the United States Government as published
			 on www.foia.gov.(j)Prompt release of statistical reports and reports to CongressNot later than January 15 of each year, the Commission shall identify, catalog, and publish an
			 anticipated release schedule for all statistical reports and reports to
			 Congress that are regularly or intermittently released by the Commission
			 and will be released during the year.(k)Annual scorecard reports(1)In generalFor the 1-year period beginning on January 1 of each year, the Commission shall prepare a report on
			 the performance of the Commission in conducting proceedings and meeting
			 the deadlines established under subsection (b)(2)(E) and the guidelines
			 established under subsection (b)(2)(F).(2)ContentsEach report required under paragraph (1) shall contain detailed statistics on the performance of
			 the Commission as described in paragraph (1), including, with respect to
			 each Bureau of the Commission—(A)with respect to each type of filing specified in subsection (b)(2)(E) or (b)(2)(F)—(i)the number of filings that were pending on the last day of the period covered by the report;(ii)the number of filings described in clause (i) for which each applicable deadline or guideline
			 established under such subsection was not met and the average length of
			 time those filings have been pending; and(iii)for filings that were resolved during the period covered by the report, the average time between
			 initiation and resolution and the percentage for which each applicable
			 deadline or guideline established under such subsection was met;(B)with respect to proceedings before an administrative law judge—(i)the number of proceedings completed during the period covered by the report; and(ii)the number of proceedings pending on the last day of the period covered by the report; and(C)the number of independent studies or analyses published by the Commission during the period covered
			 by the report.(3)Publication and submissionThe Commission shall publish and submit to the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate each report required under paragraph (1) not later than the
			 date that is 30 days after the last day of the period covered by the
			 report..(b)Effective dates and implementing rules(1)Effective dates(A)Nonpublic collaborative discussionsSubsection (d) of section 13 of the Communications Act of 1934, as added by subsection (a), shall
			 apply beginning on the first date on which all of the procedural changes
			 to the rules of the Federal Communications Commission required under
			 subsection (b)(1) of such section have taken effect.(B)Schedules and reportsSubsections (j) and (k) of section 13 of the Communications Act of 1934, as added by subsection
			 (a), shall apply with respect to 2015 and any year thereafter.(2)RulesExcept as otherwise provided in section 13 of the Communications Act of 1934, as added by
			 subsection (a), the Federal Communications Commission shall promulgate any
			 rules necessary to carry out such section not later than 1 year after the
			 date of enactment of this Act.3.Categorization of TCPA inquiries and complaints in quarterly reportIn compiling its quarterly report with respect to informal consumer inquiries and complaints, the
			 Federal Communications Commission may not categorize an inquiry or
			 complaint with respect to section 227 of the Communications Act of 1934
			 (47 U.S.C. 227) as being a wireline inquiry or complaint or a wireless
			 inquiry or complaint unless the party whose conduct is the subject of the
			 inquiry or complaint is a wireline carrier or a wireless carrier,
			 respectively.4.Effect on other lawsNothing in this Act or the amendments made by this Act shall relieve the Federal Communications
			 Commission from any obligations under title 5, United States Code, except
			 where otherwise expressly provided.5.Application of Antideficiency Act to Universal Service Program(a)In generalSection 254 of the Communications Act of 1934 (47 U.S.C. 254) is amended by adding at the end the
			 following:(m)Application of Antideficiency ActSection 1341 and subchapter II of chapter 15 of title 31, United States Code, shall not apply to—(1)any amount collected or received as Federal universal service contributions required under this
			 section, including any interest earned on such contributions; or(2)the expenditure or obligation of amounts attributable to contributions described in paragraph (1)
			 for universal service support programs established under this section..(b)Repeal of temporary provisionThe Universal Service Antideficiency Temporary Suspension Act (title III of Public Law 108–494; 118
			 Stat. 3997) is repealed.